EXHIBIT 3.01 STATE OF DELAWARE CERTIFICATE OF CORRECTION Century Aluminum Company, a corporation organized and existing under and by virture of the General Corporation Law of the State of Delaware. DOES HEREBY CERTIFY: 1. The name of the corporation is Century Aluminum Company. 2. That an Amended and Restated Certificate of Incorporation was filed by the Secretary of State of Delaware on May 27, 2009, and that said Amended and Restated Certificate of Incorporation requires correction as permitted by Section 103 of the General Corporation Law of the State of Delaware. 3. The inaccuracy or defect of said Amended and Restated Certificate of Incorporation are that the typed written numbers do not match the typed numerals in paragraphs 2., on page 1 and FOURTH on page 2. 4. The Amended and Restated Certificate of Incorporation is corrected to read as follows: AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
